Calhoon, J.,
delivered the opinion of the court.
We cannot concur with counsel for appellant that the general law as to public nuisances has any pertinancy to this case, which is an action for damages for a specific injury, caused by a specific act of negligence.
The jury found for plaintiff, and it is not conceivable that their verdict could have been affected whether the action of the court below in reference to Morrissey’s testimony or the Clendenning subpoena was right or wrong.
In the instructions given for defendant it got the benefit of every principle it was entitled to under the evidence.

Affirmed.